PER CURIAM.
We accepted jurisdiction to review Zile v. State, 710 So.2d 729 (Fla. 4th DCA 1998), as a decision of the district court that expressly declared a state statute valid or expressly construed a provision of the state or federal constitution. See Art. V, § 3(b)(3), Fla. Const. However, upon closer review, we find jurisdiction was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.